Exhibit 10.38

MATTHEW L. CHRETIEN / OFFER OF EMPLOYMENT

AMENDED OFFER OF EMPLOYMENT OF MATTHEW L. CHRETIEN

This Amended Offer of Employment of Matthew L. Chretien is made September 16,
2011 at the City of Columbus, County of Franklin, State of Ohio, by
Intellinetics, Inc., 2190 Dividend Drive, Columbus, Ohio 43228 to Matthew L.
Chretien, 215 Olentangy Ride Road, Powell, Ohio 43065.

We are pleased to offer you employment as Executive Vice President, Chief
Technology Officer, Chief Financial Officer, Principal Financial Officer,
Principal Accounting Officer and Treasurer effective September 16, 2011. We know
that your experience, competence, values and enthusiasm will be a positive
factor in the future growth and success of Intellinetics.

 

I. Reporting directly to the President & CEO, as Executive Vice President, Chief
Technology Officer, Chief Financial Officer, Principal Financial Officer,
Principal Accounting Officer and Treasurer, your responsibilities will include
the following:

 

  1.1 Strategy & Planning:

 

  a) Participate as a member of the senior management team in governance
processed of the organization’s architecture, telecommunications, networks,
programming, media, and desktops.

 

  b) Act as an advocate to our customers and business units in one or more
strategic technology growth areas

 

  c) Lead strategic technological planning to achieve business goals by
prioritizing technology initiatives and coordinating the evaluations,
deployment, and management of current and future technologies.

 

  d) Collaborate with the appropriate departments to develop and maintain a
technology plan that supports organizational needs.

 

  e) Develop and communicate business/technology alignment plans to executive
team, staff, partners, customers, and stakeholders.

 

  f) Direct development and execution of an enterprise-wide disaster recovery
and business continuity plan.

 

  1.2 Acquisition & Deployment:

 

  a) Assess and communicate risks associated with technology-related investments
and purchases.

 

  b) Define requirements for new technology implementations and communicate them
to key business stakeholders.

 

  c) Define and communicate corporate procedures, policies, and standards for
the organization for acquiring, implementing, and operating new network systems,
equipment, software, and other technologies.

 

  1.3 Operational Management:

 

  a) Conduct research to remain up-to-date and knowledgeable in regards to
industry trends and emerging technologies in anticipation of new business
processes and system alterations.

 

  b) Analyze and improve upon technology standards across the organization to
maintain a technological and competitive edge within the market.

 

  c) Act as primary liaison for the company’s technology vision via regular
written and in-person communications with the organization’s executives,
department heads, and end users.

 

  d) Develop, track, and control the technical services annual operating and
capital budgets for purchasing, staffing, and operations.

 

CONFIDENTIAL

 

Page 1 of 3



--------------------------------------------------------------------------------

MATTHEW L. CHRETIEN / OFFER OF EMPLOYMENT

 

  e) Supervise recruitment, development, retention, and organization of all
technical staff in accordance with corporate budgetary objectives and personnel
policies.

 

  f) Ensure continuous delivery of technical services through oversight of
service level agreements with end users and monitoring of systems, programs, and
equipment performance.

 

  g) Where necessary, oversee and develop patenting of intellectual property,
inventions, and business processes.

 

  h) And other duties as assigned.

 

2. Remuneration will consist of: Salary and Benefits. Additional Remuneration
may include Profit Sharing and Commissions and Bonuses at the sole discretion of
Intellinetics.

 

  2.1 Salary: The position will start at the rate of One Hundred and Ninety Five
Thousand, Dollars ($195,000.00) per year, payable biweekly during each month
that this agreement shall be in force.

 

  2.3 Benefits:

 

  2.3.1 Opportunity to participate in a 401(k) profit sharing plan subject to
plan eligibility requirements.

 

  2.3.2 Discretionary Employer contribution to selected Company health care
plan. Amount of Employer contribution reviewed and announced annually by
Employer.

 

  2.3.3 Twenty (20) business days paid vacation per annum. Vacation days to be
scheduled at mutually agreed upon times. Vacation is earned and accrued on a
monthly basis with a maximum annual carryover of five (5) unused vacation days.

 

  2.3.4 Cell phone to be provided at Employer’s expense.

 

  2.3.5 Employer installed phone-line at residence if deemed necessary.

 

  2.3.6 Reimbursement of all reasonable and documented business expenses.
Mileage for business travel will be reimbursed at the published rate.

 

  2.3.7 Five (5) personal days per annum. Personal days accrue monthly
calculated on an annual proportional basis; accrued unused personal days shall
not be carried over into the succeeding year.

 

  2.3.8 Your use of on-premise Exercise Facility upon execution of Liability and
Waiver Form.

 

  2.3.9 Paid Company Holidays; schedule announced by Employer annually.

 

  2.3.10 Discretionary Employer contribution for Employee professional
development and/or continuing education.

 

3. Profit sharing, commissions and bonuses may become a component of your
compensation at the sole discretion of Employer.

You or Intellinetics may terminate this employment relationship at any time for
cause or without cause by giving written notice. The parties stipulate and agree
that Employee is an “At Will” employee under Ohio Law. The parties further agree
that the Employee’s status shall not change except as set forth in writing
signed by both parties to this Offer.

 

CONFIDENTIAL

 

Page 2 of 3



--------------------------------------------------------------------------------

MATTHEW L. CHRETIEN / OFFER OF EMPLOYMENT

 

This Amended Offer of Employment and the Amended Employment Agreement, dated
September 16, 2011 constitute all of our agreements and understandings regarding
your employment. There are no other oral or written agreements regarding your
employment and no one else is authorized to make any other agreements. Ohio law
shall govern this agreement and any employment relationship that may be formed
between the undersigned parties at any time.

 

Intellinetics, Inc.;     Employee: Matthew L Chretien /s/    William J.
Santiago             /s/    Matthew L. Chretien         William J. Santiago,
President & CEO     Matthew L. Chretien, Executive Vice President, Chief
Technology Officer, Chief Financial Officer, Principal Financial Officer,
Principal Accounting Officer and Treasurer

 

CONFIDENTIAL

 

Page 3 of 3